         Case 1:14-md-02543-JMF Document 8166 Filed 09/30/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                        14-MD-2543

This Document Relates To:                                                        ORDER OF DISMISSAL
Atz v. General Motors LLC, 15-CV-5222
-----------------------------------------------------------------------------x
JESSE M. FURMAN, United States District Judge:

         On April 6, 2020, the Court granted the motion by Bailey Cowan Heckamann PLLC and

Pulaski Law Firm, PLLC (the “Firms”) to withdraw from their representation of Sunita

Bhandari. See ECF No. 7836 (the “April 6 Order”).1 Pursuant to the April 6 Order, Ms.

Bhandari had ninety days — until July 6, 2020 — to file, in the form of a new lawsuit, an

amended and severed complaint as well as a Related Case Statement in the United States District

Court for the Southern District of New York, and to pay any filing fee associated with filing a

complaint pursuant to 28 U.S.C. § 1914(a). Id. ¶ 3. On July 9, 2020, pursuant to Paragraph 5 of

the April 6 Order, New GM filed a First Notice of Non-Compliance pertaining to Ms. Bhandari’s

failure to comply with the April 6 Order and requested that the Court dismiss her claims without

prejudice. See ECF No. 8033.

         On July 10, 2020, the Court extended Ms. Bhandari’s deadline to file an amended and

severed complaint and to pay any filing fee associated with filing a complaint pursuant to 28

U.S.C. § 1914(a), to August 9, 2020, in light of an apparent misunderstanding over whether Ms.

Bhandari had the documents she needed; her apparent intent to continue pursuing her claims; and

out of an abundance of caution, mindful of Ms. Bhandari’s pro se status. See ECF No. 8036. On


1
         Unless otherwise noted, all docket references are to 14-MD-2543.
        Case 1:14-md-02543-JMF Document 8166 Filed 09/30/20 Page 2 of 3




August 24, 2020, “[i]n light of Ms. Bhandari’s [continued] apparent confusion over the

requirements of the April 6 Order and her pro se status,” the Court granted “Ms. Bhandari one

final extension to September 21, 2020.” ECF No. 8123, at 2. The Court noted that “[i]f Ms.

Bhandari fails to file an amended and severed complaint and to pay any associated filing fee by

that date, New GM may file another notice that will result in Ms. Bhandari’s dismissal without

prejudice.” Id.

       To date, Ms. Bhandari has not filed an amended and severed complaint. On September

29, 2020, New GM filed another notice of non-compliance with the Court’s April 6 Order. See

ECF No. 8164.

       In light of Ms. Bhandari’s failure to file an amended and severed complaint by the

deadline set in the April 6 Order, as extended, see ECF Nos. 8036, 8123, her claims are hereby

DISMISSED without prejudice. Per Paragraph 5 of the April 6 Order, should Ms. Bhandari file

an amended and severed complaint, a Related Case Statement, and a filing fee within the next

thirty days, her dismissal will be vacated. If Ms. Bhandari does not submit the requisite filings

within the next thirty days, the dismissal may be converted to a dismissal with prejudice upon

the filing of a Second Notice of Non-Compliance by New GM. See April 6 Order ¶ 5.

       In accordance with the April 6 Order, New GM shall serve a copy of this Order on Ms.

Bhandari and file proof of such service. See id. New GM shall also serve Ms. Bhandari with a

copy of the April 6 Order, ECF No. 7836; the Court’s order of July 10, 2020, ECF No. 8036; and

the Court’s order of August 24, 2020, ECF No. 8123; and shall file proof of such service no

later than October 1, 2020.




                                                2
        Case 1:14-md-02543-JMF Document 8166 Filed 09/30/20 Page 3 of 3




       In light of the process set forth in the April 6 Order and above, the Clerk of Court should

not terminate Ms. Bhandari as a party at this time. The Court will direct the Clerk of Court to do

so if or when Ms. Bhandari’s claims are dismissed with prejudice.

       SO ORDERED.

Dated: September 30, 2020                           __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




                                                3
